Title: From George Washington to Nicholas Cooke, 21 December 1776
From: Washington, George
To: Cooke, Nicholas



Sir
Camp above Trenton Falls Decemr the 21st 1776

I have been honoured with your favor of the 8th Instt. The loss of the Island of Rhode Island gives me much concern, though an event that could not be well guarded against. I am happy that most of the Stock had been removed and wish the Cannon had been also brought away, our want of ’em by reason of our late losses, being great. Nothwithstanding this descent and the intelligence of more Ships going down the Sound, I incline to think, the Enemy will not attempt any thing capital upon the main; they will most probably confine themselves to the Island; but if they have other views, I trust that the Succours from the Two neighbouring States with your own force, will be

able to baffle them & prevent the progress of their Arms & their most vigorous efforts. It would give me infinite pleasure, if the situation of our Affairs in this Quarter, would allow me to afford you the assistance I could wish, but it will not. All in my power to do, I have done. Upon the first intelligence that a fleet was going down the Sound with Troops on board, I wrote to Generals Spencer & Arnold to repair to the Eastward and to pursue such measures as circumstances should seem to require. My Lett⟨er⟩ to General Arnold did not get to hand owing to the incertainty of his Route till he had almost rea⟨ched⟩ this. he sits out to morrow morning and I doubt n⟨ot⟩ these two Gentlemen will render you many esse⟨ntial⟩ services. Other aid, I cannot give you. The Delaware now only divides our small force from a large part of Genl How’s Army cantoned in the neighbouring Towns, and which from appeara⟨nces⟩ and many concurring reports is only waiting an Opportunity to pass. As soon as the Ice is formed, they will try to effect it. Genl How’s object be⟨yond⟩ all doubt, is to possess Philadelphia, and I co⟨uld⟩ wish, there was not too much ground for some disagreeable apprehensions on that Head. Without more vigorous exertions on the part of the People than what have appeared of ⟨late⟩ I see but little to prevent him from accomplis⟨hing⟩ his purposes. In the course of a few d⟨ays,⟩ the last of this month, the force I now have (⟨by⟩ no means equal to his) will by the impolicy and fatal system of Short inlistments, be reduced ⟨to⟩ a mere handfull, unless the Militia can ⟨be⟩ prevailed on, to give their aid. As yet ⟨but⟩ very few, those of the City excepted, and who h⟨ave⟩ turned out in a spirited manner, have got in motion, notwithstanding the most pressing sollicitations & apparent intention of the En⟨emy⟩ to invade their State & Seize their Capitol⟨.⟩ How things will turn out, the event must determine, at present the prospect is glo⟨omy⟩.
The distresses of our Prisoners in the hands of the Enemy give me much concern. ever since a Cartel was settled between Genl Howe & myself, I have been endeavouring to effect an exchange, as far as circumstances would admit of; but my attempts on this head, have not been attended with but little success. For the Prisoners belonging to the British Army and who have been sent in, from Jersey, Pensylvania & Maryland, Genl Howe or rather his Commissary, has undertaken of his mere motion, and contrary to my express requisition, to return a number belonging to us, who were not called for, & whose releasement should have been postponed, till after that of many Others. I have wrote to Genl Howe upon the Subject, and presume in future, that none will be sent out but those who are named by me. That this Business may not remain an Object of further delay, I would take the liberty of recommending, that all the Prisoners in your State

be immediately sent in to the Commanding Officer of the British Troops on Rhode Island, taking two exact Lists of the Names, Corps & Ranks of the Officers and the number of Privates, signed by the Officer of the highest rank, One to be sent in with him accompanied by a Line to Genl Howe, that the particular prisoners belonging to us & to be received in exchange will be required by me; The Other List, you w⟨ill⟩ transmit me immediately, that I may make the requisition. I have the Honor to ⟨be⟩ with much resp⟨ect⟩ Sir Yr Most Obedt Ser⟨vt⟩

Go: Washington

